Citation Nr: 1018251	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-32 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for rectal cancer, 
claimed as due to exposure to herbicide agents used in 
Vietnam.

2.  Entitlement to service connection for coronary artery 
disease (CAD), including secondary to an already service-
connected lung disability.

3.  Entitlement to an initial rating higher than 30 percent 
for the lung disability, status post right lung lobectomy.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Veteran, L.M. (his sister), and F.M. (his brother-in-law)


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
granted service connection for a lung disability and assigned 
an initial 30 percent rating for it retroactively effective 
from August 31, 2007, the date of receipt of this claim, but 
denied service connection for CAD and rectal cancer.  

In October 2009, in support of his claims for service 
connection for CAD and rectal cancer and an initial rating 
higher than 30 percent for his lung disability, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.

During the hearing, the Veteran raised the additional issue 
of his purported entitlement to a TDIU.  See the transcript 
of his hearing at page 7.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (2001), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that once a claimant:  
(1) submits evidence of a medical disability, (2) makes a 
claim for the highest possible rating, and (3) submits 
evidence of unemployability, an informal TDIU claim is raised 
under 38 C.F.R. § 3.155(a).  And as the Court more recently 
explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if 
the Board determines the TDIU claim requires further 
development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim to the RO.  Remands 
to the RO generally are via the Appeals Management Center 
(AMC).  VA's Office of General Counsel also has indicated 
that remanding the derivative TDIU claim does not preclude 
the Board from going ahead and deciding the claim for a 
higher rating for the disability that formed the basis of the 
TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).

Here, in his hearing testimony, the Veteran attributed his 
unemployability, i.e., inability to continue working as a 
service manager, at least partly to his 
service-connected lung disability (the cancer and removal of 
his right lung), albeit also to his colostomy.  In this 
decision, for reasons and bases that will be discussed, the 
Board is denying his claim for service connection for rectal 
cancer (i.e., for the colostomy), although he indicated 
during his hearing that he believes it was the result of 
exposure to herbicides (the dioxin in Agent Orange) in 
Vietnam, like his lung cancer that has since been service 
connected.  Therefore, since he is also requesting a higher 
rating for his lung disability in this appeal, one of the 
reasons he says he can no longer work, the Board is remanding 
his derivative TDIU claim to the RO via the AMC in 
Washington, DC, for appropriate development and 
consideration.  He should note, however, that since as it 
stands only his lung cancer is service connected - not also 
his rectal cancer or resultant need for that colostomy, he 
can only potentially receive a TDIU on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
because he does not have a sufficient rating for his lung 
disability to otherwise warrant consideration of a TDIU under 
§ 4.16(a).  According to § 4.16(a), since he his lung 
disability is his only service-connected disability, it has 
to be rated as at least 60-percent disabling, and his present 
rating for this disability, as mentioned, is only 30 percent.

Since the claim for a higher rating for his lung disability 
also requires further development, to reassess its severity, 
the Board is remanding that claim as well.




FINDINGS OF FACT

1.  The Veteran was awarded the Vietnam Medal of Service as 
confirmation that he had served in the Republic of Vietnam 
during the Vietnam era, so it is presumed that he was exposed 
to herbicides (including the dioxin in Agent Orange) 
while there.  Indeed, his lung cancer was service connected 
on the basis of that presumed exposure to Agent Orange in 
Vietnam and the presumption that certain types of cancer, 
including his lung cancer, necessarily resulted from that 
exposure.

2.  Rectal cancer, however, is not also considered to be a 
cancer presumptively associated with exposure to Agent Orange 
in Vietnam; and the Veteran's rectal cancer was diagnosed 
some 35 years after his military service had ended and has 
not otherwise been attributed to his military service, 
including to his presumed exposure to Agent Orange in 
Vietnam.

3.  The Veteran's CAD also was not initially manifested 
during his military service, or for many years after service, 
and it has not otherwise been attributed to his military 
service - including to his already service-connected right 
lung disability.


CONCLUSIONS OF LAW

1.  The Veteran's rectal cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) and (e) (2009).

2.  The Veteran's CAD also was not incurred in or aggravated 
by his military service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability - namely, his lung disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2007, prior to initially adjudicating his claims in 
the April 2008 decision at issue in this appeal, the 
preferred sequence.  That letter informed him of the evidence 
required to substantiate his claims for service connection 
and advised him of his and VA's respective responsibilities 
in obtaining supporting evidence.  He also was advised of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA outpatient reports.  The Veteran is not entitled to a 
VA compensation examination concerning his claims for rectal 
cancer and CAD because, as will be explained, the only 
evidence suggesting a relationship or correlation between 
these conditions and his military service - including by way 
of his service-connected lung disability, 
is his unsubstantiated lay allegation.  His unsupported lay 
testimony is insufficient reason, alone, to have him examined 
for a medical nexus opinion concerning the etiology of these 
conditions, and especially their purported linkage to his 
military service.  See Waters v. Shinseki, No. 2009-7071 
(April 6, 2010); Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.



II.  General Statutes and Regulation Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Stated somewhat differently, to establish entitlement to 
direct service connection for the claimed disability, there 
must be:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

CAD and malignant tumors (so cancer) will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).  



Service connection may be granted, as well, on a secondary 
basis for disability that is proximately due to, the result 
of, or chronically aggravated by a 
service-connected condition, although compensation in this 
latter instance is limited to the degree of disability (and 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(a) and 
(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

If a Veteran served on the landmass of Vietnam or inland 
waterways during the Vietnam era, it is presumed that he was 
exposed to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008); 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of this presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

III.  Service Connection for Rectal Cancer due to Agent 
Orange Exposure

It is noted at the outset of the adjudication of this claim 
that service connection already has been granted for the 
Veteran's respiratory cancer (lung disability) on the basis 
of his presumed exposure to Agent Orange in Vietnam.  So VA 
already has conceded he had that exposure in Vietnam and, as 
a consequence, later developed the respiratory cancer so as 
to warrant granting service connection on this presumptive 
basis because it is one of the diseases listed in 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran is also contending, however, that his rectal 
cancer resulted from his exposure to Agent Orange in Vietnam 
as well.  His private medical records show that a March 2004 
colonoscopy revealed invasive adenocarcinoma of his rectum.  
The next month, he had a low abdominal resection for the 
rectal polyp.  Postoperatively, he was treated for 
anastomosis with a hematoma.  His private medical records 
also show there were recurrences of cancer in 2006 and in 
2007, and that he resultantly had a colostomy.  He continues 
to receive treatment that includes chemo and radiation 
therapy.

Unlike his claim for his respiratory cancer (lung 
disability), however, the Veteran's rectal cancer is not on 
the list of diseases presumptively service connected as an 
accepted residual of exposure to Agent Orange in Vietnam.  VA 
has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).  To warrant application of this 
presumption, the Veteran must have received a diagnosis one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  This 
clearly is not the situation here as it pertains to the 
Veteran's rectal cancer.  Accordingly, this condition cannot 
be service connected on the basis of his presumed exposure to 
Agent Orange in Vietnam.

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may 
be established alternatively on a direct incurrence basis by 
establishing the required causation.  Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  
In fact, the Court has specifically held that the provisions 
set forth in Combee, which, instead, concerned exposure to 
radiation, are nonetheless applicable in cases, as here, 
involving exposure to Agent Orange.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Board, therefore, will also consider this other possible 
basis of entitlement.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 
396, 399 (1992); and EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  See, too, Verdon v. Brown, 8 Vet. App. 529, 533 
(1996) and Brannon v. West, 12 Vet. App. 32 (1998).

IV.  Service Connection for Rectal Cancer on a Direct-
Incurrence Basis

As explained, to establish his entitlement to service 
connection on this alternative basis, the Veteran not only 
needs to show he has rectal cancer (which, as mentioned, he 
already has established), but he also needs to have 
supporting medical nexus evidence etiologically linking this 
cancer directly to his military service - including to his 
accepted exposure to Agent Orange.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, though, there is simply no competent and 
credible evidence of record establishing this required 
correlation.

As already alluded to, the Veteran continues to receive chemo 
and radiation therapy for rectal cancer, so, again, there is 
no disputing he has this cancer.  Rather, it has not been 
linked to his military service (like his lung cancer was 
presumptively).

With respect to evidence of relevant disease or injury in 
service, the Veteran's STRs do not show any complaints (e.g., 
relevant symptoms), treatment or diagnosis referable to 
rectal cancer.  This is probative evidence against this 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).



There also is no competent and credible indication of the 
initial manifestation of this cancer, certainly not to the 
required degree of at least 10-percent disabling, within the 
necessary one year of the Veteran's discharge from service 
(meaning by November 1970 since he was discharged in November 
1969) to otherwise warrant presuming this cancer was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

In fact, the earliest objective evidence documenting rectal 
cancer is the 2004 private physician's report revealing the 
adenocarcinoma.  That was more than 35 years after the 
Veteran's military service had ended.  This, too, is 
probative evidence against this claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  

More, importantly, the record does not contain any probative 
(meaning competent and credible) evidence suggesting this 
cancer was incurred during or coincident with the Veteran's 
military service.  His medical evaluation and treatment 
records do not contain any such opinion.  And although he is 
competent to proclaim having experienced relevant symptoms in 
years past, including even before the initial diagnosis in 
2004, he is not also competent to say those symptoms were 
related to his rectal cancer - which, in turn, was related 
to his military service.  This ultimately is a medical (not 
lay) determination, because rectal cancer is not the type of 
condition like a broken arm, separated shoulder, or varicose 
veins, etc., which is readily capable of lay diagnosis and 
opinion regarding its etiology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).



In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, including during 
service and during the years since, even where not 
corroborated by contemporaneous medical evidence.  But the 
Federal Circuit Court also indicated in Buchanan that the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See also 38 C.F.R. § 3.159(a)(2); 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

Here, there is no indication the Veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

For these reasons and bases, the preponderance of the 
evidence is against this claim, so the benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49.

V.  Service Connection for CAD on Direct, Presumptive, and 
Secondary Bases

The Veteran is specifically attributing his CAD to his right 
lung disability, in other words, alleging the CAD is 
secondary to the lung disability.  38 C.F.R. § 3.310(a) and 
(b).

Initially, however, the Board will determine whether service 
connection is warranted on a direct or presumptive basis.

Post-service private medical records dated in 1998 show the 
Veteran underwent right pneumonectomy after the discovery of 
squamous cell carcinoma.

A June 2000 private medical record shows the Veteran was 
status post percutaneous transluminal coronary angioplasty 
(PTCA) and had had a stent placed in his left anterior 
descending coronary artery.  He continues to be treated for 
CAD.  So there is no disputing he has this claimed condition.  
See Hickson, supra.

Significantly, however, the Veteran's STRs do not show any 
complaints, findings, or diagnoses regarding a cardiovascular 
disorder - including CAD or the precursor hypertension.  
Furthermore, he did not complain of any cardiovascular-
related problems during a November 1969 examination for 
separation from service.  His blood pressure reading was 
120/80, and his cardiovascular system was not considered 
abnormal.  This is probative evidence against this claim.  
See Struck, supra.

There also is no indication of cardiovascular disease within 
one year after service, let alone to the required compensable 
degree of 10 percent.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005 (for CAD), 7007 (for hypertensive heart disease), 
and 7101 (for hypertensive vascular disease (hypertension and 
isolated systolic hypertension)).  

The earliest evidence documenting CAD is in 2000.  That was 
approximately 31 years after his discharge from the military.  
This is a substantial lapse of time between the conclusion of 
his military service and the initial manifestation of this 
condition after service, which, as previously explained, is a 
factor for consideration in deciding this claim.  See Maxon 

More importantly, the record also does not contain any 
competent and credible evidence suggesting the CAD dates back 
to his military service or is related to his service.  
Consequently service connection is not warranted on either a 
direct or presumptive basis.  



The Veteran's claim, however, as mentioned, is more so 
predicated on the notion that his CAD is secondary to his 
already service-connected lung disability.  So to warrant 
granting service connection on this alleged secondary basis, 
there must be medical nexus evidence indicating his CAD is 
proximately due to, the result of, or chronically aggravated 
by his service-connected lung disability.  See 38 C.F.R. § 
3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

But the Board emphasizes that supporting medical evidence, 
not just lay evidence, is generally required to establish 
this cause-and-effect correlation between these conditions.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. 
West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 
Vet. App. 237 (1999).

And there simply is no medical evidence in the file specific 
to this claim supporting this assertion that the CAD was 
either caused or aggravated by the service-connected right 
lung lobectomy or associated disability.  So there is no 
basis for granting this claim.  And since the preponderance 
of the evidence is against this claim, there also is no 
reasonable doubt to resolve in the Veteran's favor.  
38 C.F.R. §3.102.  


ORDER

Service connection for rectal cancer, claimed as due to 
herbicide agents used in Vietnam, is denied.

Service connection for CAD, including secondary to the 
already service-connected lung disability, also is denied.




REMAND

The Veteran believes his lung condition is considerably more 
than 30-percent disabling because his breathing is severely 
restricted and the residual scarring from his lobectomy is 
painful and tender.  He also says his quality of life has 
substantially declined - indeed, as mentioned, also 
indicating during his hearing that had to stop working as a 
service manager partly on account of the increasing severity 
of this lung disability (although also because of his 
colostomy).

The RO rated this disability under 38 C.F.R. § 4.97, 
Diagnostic Code 6844.  He had private and QTC examinations 
that included pulmonary function tests (PFTs) of his 
respiratory capacity.

A private PFT was conducted in August 2007.  The forced 
expiratory volume in one second (FEV1) was 63 percent (pre 
medication) and 68 percent (post medication).  The diffusion 
capacity of carbon monoxide, single breath (DLCO (SB)) was 73 
percent (pre medication).  The forced expiratory volume 
in one second (FEV1) to forced vital capacity ratio (FEV-
l/FVC) was 75 (pre medication) and 80 percent (post 
medication).  So, overall, that PFT reportedly showed 
moderate obstructive lung defect.  

A QTC PFT was performed in January 2008.  The FEV1 was 63 
percent (pre medication) and 56 percent (post medication).  
The FEV-l/FVC was 79 (pre medication) and 82 percent (post 
medication).  The DLCO (SB) was not reported.  On 
examination, there were no abnormalities noted.  

Importantly, neither PFT included post medication DLCO or 
measurement of maximum oxygen consumption.  It is unclear 
whether the equipment needed to perform these additional 
tests were unavailable.  But in any event, to determine 
whether the Veteran is entitled to a higher rating under DC 
6844, the Board needs this additional information.



To warrant a higher 60 percent rating under DC 6844, the PFT 
must show a FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  And even higher 
100 percent rating requires even greater diminished 
respiratory capacity as determined by these tests, and 
consideration as well of whether there is cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catherization), or; episode(s) of acute respiratory failure, 
or; requires oxygen therapy.

By regulation all of these factors must be considered in 
determining whether a higher rating is warranted.  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (holding that a VA 
examination report should report the severity of the 
Veteran's disability in terms conforming to the applicable 
rating criteria).  Therefore, the Veteran needs to be 
reexamined to obtain these additional necessary measurements 
and assessments of his respiratory capacity, especially 
since, as mentioned, he has since alleged during his October 
2009 hearing (so since those August 2007 and January 2008 
PFTs mentioned) that his lung disability got so bad about 7 
months before his hearing that he had to stop working at 
least partly because of it.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

There is also, as mentioned, a derivative TDIU claim now in 
play.  A TDIU claim is also a claim for increased 
compensation.  Hurd v. West, 13 Vet. App. 449 (2000).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran for the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who have treated him for 
his respiratory disability.  When this 
information and any necessary 
authorizations have been received, 
request copies of all pertinent clinical 
records that have not been previously 
requested or obtained.  All records 
obtained should be associated with the 
claims file for consideration.  If 
attempts to obtain any identified records 
are unsuccessful, and it is determined 
that further attempts would be futile, 
then notify the Veteran in accordance 
with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for another VA 
C&P exam to reassess the severity of his 
right lung disability.  All diagnostic 
testing and evaluation needed to make 
this necessary determination should be 
performed.  A PFT must be conducted, 
including specifically to measure 
DLCO (SB) (post bronchodilator) and 
maximum oxygen consumption, which are 
some of the relevant rating requirements 
of 38 C.F.R. § 4.97, DC 6844, which the 
Board has no information concerning.  
There also needs to be some objective 
indication of whether the Veteran has  
cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catherization), or; episode(s) of 
acute respiratory failure, or; requires 
oxygen therapy.

To consider the Veteran's pertinent 
medical and other history, the claims 
file must be made available to the 
examiner, including a complete copy of 
this remand.

3.  Then readjudicate the claim for a 
rating higher than 30 percent for the 
lung disability (also the derivative 
claim for a TDIU) in light of any 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning 
these claims to the Board for further 
development and consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


